Citation Nr: 0910664	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  05-37 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD), for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
Veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran had active service between February 1941 and 
November 1945.  He died in March 2004.  The appellant seeks 
surviving spouse benefits. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefits sought on appeal.

The appellant had requested a personal hearing at the RO over 
which a Veterans Law Judge of the Board would have presided.  
However, in December 2008, she withdrew her request for a 
hearing.


FINDINGS OF FACT

1.  The competent clinical evidence of record does not show 
that the Veteran had PTSD that was related to a corroborated 
in-service stressor.

2.  The cause of the Veteran's death in March 2004 was 
pneumonia due to, or as a consequence of, Alzheimer's 
Dementia, with coronary artery disease listed as a 
significant condition contributing to death.

3.  The underlying and contributing causes of death began 
many years after service and are not attributable to the 
Veteran's period of military service. 

4.  During his lifetime, the Veteran was not service 
connected for any disability.

5.  The Veteran was not evaluated as being totally disabled 
as a result of a service-connected disability for 10 
continuous years immediately preceding death, was not rated 
as being totally disabled continuously for a period of no 
less than five years immediately preceding his death, nor was 
he a former prisoner of war who died after September 30, 
1999.


CONCLUSIONS OF LAW

1.  Service connection for PTSD for the purpose of accrued 
benefits is not warranted.  38 U.S.C.A. §§ 1110, 5107, 5121 
(West 2002); 38 C.F.R. §§ 3.303, 3.1000 (2008).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2008).

3.  The criteria for DIC under 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  

In this case, the RO sent to the appellant a VCAA notice 
letter in November 2004 that addressed the notice elements 
noted by the United States Court of Appeals for Veterans 
Claims in Pelegrini II.  Further, because service connection 
was not in effect for any disability, any failure to notify 
the appellant of this situation was harmless error.  In 
addition, given the denial of the claims, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess. 

With respect to the appellant's claim for service connection 
for PTSD for the purposes of accrued benefits, the Board 
observes that the November 2004 letter sent prior to the 
initial adjudication of the claim outlined what the evidence 
must show for the appellant to prevail on that claim.  That 
letter also notified the appellant that VA would assist her 
in obtaining VA treatment records, which are considered 
constructively of record.  

The Board acknowledges that the November 2004 VCAA notice 
letter did not meet the requirements of Hupp and was not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.

The RO sent the Veteran a letter in May 2008 that fully 
complied with the above requirements enumerated in Hupp.  The 
Board acknowledges that this VCAA notice was provided to the 
Veteran after the initial unfavorable RO decision.  However, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and the United States Court of Appeals for 
Veterans Claims (Court) have clarified that the VA can 
provide additional necessary notice subsequent to the initial 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  Here, after the May 2008 notice letter was 
provided to the Veteran, the claim was readjudicated, 
respectively, in a June 2008 supplemental statement of the 
case.  It therefore follows that a prejudicial error analysis 
by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
is not warranted here.  Furthermore, to the extent it could 
be argued that there was a timing error, overall, the 
appellant was afforded a meaningful opportunity to 
participate in the adjudication of her claims.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).  

The Board further finds that the initial notice error did not 
affect the essential fairness of the adjudication because the 
appellant was clearly aware of the evidence and information 
required to substantiate her claims and specifically argued 
that Veteran's experiences in World War II were directly 
related to his failing health in the last several years of 
his life.  Thus, she has demonstrated actual knowledge and 
therefore proceeding with the appeals presently does not 
prejudice her.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby). 

For the foregoing reasons, the Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of her claims with an 
adjudication of those claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and satisfied the 
duty prior to the final adjudication in the June 2008 
supplemental statement of the case.  

As to VA's duty to assist, the Board notes that VA assisted 
the appellant by obtaining the Veteran's service personnel 
and post-service treatment records.  

The Board recognizes that the Veteran's service treatment 
records in this case were unavailable.  In January 2005, the 
RO requested the Veteran's complete service treatment records 
from the National Personnel Records Center (NPRC).  A 
subsequent response from the NPRC indicated that the 
Veteran's service treatment records were presumed to have 
been destroyed in a fire in 1973.  When a Veteran's records 
have been determined to have been destroyed, or are missing, 
VA has an obligation to search for alternative records that 
might support the Veteran's case.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  Here, VA met that obligation by making 
multiple attempts to secure the Veteran's service treatment 
records from a variety of sources, including from the 
appellant.  In response to these requests for information, 
the appellant indicated that she had no further records to 
submit, and was duly informed of the unavailability of 
additional records.

In addition, the Board acknowledges that the appellant has 
not been provided with a VA medical opinion in connection 
with her claims.  As discussed in further detail below, 
however, there is no competent medical evidence, only lay 
statements, which identify any association between events 
during service and the Veteran's cause of death.  Contentions 
by the appellant or additional lay persons are an 
insufficient basis for a medical opinion to be obtained 
because a brain tumor is not the type of problem that is 
capable of lay observation and instead requires medical 
training.  See 38 C.F.R. § 3.159(a)(1) (2008).  Thus, under 
the circumstances, there is no basis for obtaining a VA 
opinion for the appellant's claim for service connection for 
the Veteran's cause of death on appeal.  

In addition, the Board sent notice to the appellant in May 
2008 requesting that she submit competent medical evidence in 
support of her DIC claim.  The appellant did not provide the 
requested information.  Thus, no further development is 
warranted.  

Moreover, regarding the duty to assist in the specific 
context of the appellant's claim for service connection for 
accrued benefits, the Board observes that such claims are 
decided based on the evidence of record when the Veteran 
died.  38 C.F.R. § 3.1000(d)(4).  Thus, the appellant could 
not furnish additional evidence that could be used to 
substantiate her claim, and VA could not develop additional 
evidence that would substantiate the claim of entitlement to 
accrued benefits.  Hence, there is nothing further for VA to 
do to assist the appellant. VA's notice and assistance 
obligations are met.  The appellant is not prejudiced by the 
Board's proceeding with appellate review.

Furthermore, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional available evidence that is necessary for a fair 
adjudication of the claims.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection for PTSD for Accrued Benefits Purposes

The Veteran died in March 2004 and a claim for service 
connection for PTSD was pending at the time of his death.  In 
October 2004, the appellant filed a new claim for service 
connection for PTSD for accrued benefits purposes only.

Under 38 U.S.C.A. § 5121(a) (West 2002), accrued benefits are 
defined as "periodic monetary benefits (other than insurance 
and servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereinafter in this section and 
section 5122 of this title referred to as 'accrued benefits') 
and due and unpaid for a period not to exceed two years."

Accrued benefits include those the Veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. 
§ 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999);  
38 C.F.R. § 3.1000(a).  "Evidence in the file at date of 
death means evidence in VA's possession on or before the date 
of the beneficiary's death, even if such evidence was not 
physically located in the VA claims folder on or before the 
date of death."  Hayes v. Brown, 4 Vet. App. 353 (1993); 38 
C.F.R. § 3.1000(d)(4).

Parenthetically, the Board notes that the law was amended to 
remove the two-year limitation on accrued benefits so that a 
Veteran's survivor may receive the full amount of an award 
for accrued benefits.  See The Veterans Benefits Act of 2003, 
§ 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
This amendment is applicable only with respect to deaths 
occurring on or after December 16, 2003; thus, it is 
applicable in the present case.  The Board recognizes that 
the appellant was not provided specific notice of this change 
in law.  Nevertheless, the Board finds that such error is not 
prejudicial as it is denying her claim for accrued benefits.  
The issue of whether the appellant would be entitled to a 
larger accrued benefits award based on the change in law is 
therefore moot.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).  Service connection may also be 
established for certain chronic diseases, including psychoses 
that are manifested to a compensable degree within a 
presumptive period following separation from service.  38 
C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).

When the evidence does not establish that a Veteran is a 
combat Veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997);  Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

As noted above, the Veteran's service treatment records are 
unavailable.  The record on appeal consists of the Veteran's 
service personnel records, including a May 1945 service 
department citation reflecting that the Veteran received the 
Bronze Star Medal for meritorious service, post-service 
treatment records, a newspaper article and lay statements 
submitted by the appellant, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

The Veteran's service personnel records list his military 
occupational specialty as an administrative noncommissioned 
officer in charge of the Adjutant General's Office, and show 
that he received the European/African/Middle Eastern Ribbon-
American Theater, the Bronze Star Medal, and the World War II 
Victory Ribbon, but no citations indicative of combat.  In 
addition, both the May 1945 service department citation and 
the newspaper article that the appellant submitted regarding 
the Veteran's military service reflect that he received the 
Bronze Star Medal for meritorious service in connection with 
military operations against the enemy in the United Kingdom, 
France, Belgium, and Germany.  Significantly, however, the 
Board notes that the Bronze Star Medal must be accompanied by 
a "V" device in order for it to be presumed that the 
Veteran engaged in combat under 38 U.S.C.A. § 1154(b).  See 
M21-MR2, Part III.subpart iv.4.H.29.c.  That is not the case 
here.  In addition, the record does not show, nor does the 
appellant contend, that the Veteran had PTSD that was related 
to a verified in-service stressor.

Nevertheless, the appellant contends that the Veteran 
suffered from PTSD, which was traceable to his experiences in 
World War II.  In support of her claim, she submitted a 
statement from the Veteran's non-psychiatric treating 
physician dated in January 2004, two months before the 
Veteran's death.  In that statement, the non-psychiatric 
treating physician indicated that the Veteran currently 
suffered from Alzheimer's Dementia.  The physician further 
noted "that while discussing the patient's past behavior 
with his wife the possibility of posttraumatic stress 
disorder became a likely diagnosis," adding that the Veteran 
was subsequently diagnosed with PTSD secondary to Alzheimer's 
Dementia.  In addition, the appellant submitted a January 
2004 statement from a nursing home administrator indicating 
that Veteran had "Alzheimer disease and PTSD" requiring 
nursing facility care.  Significantly, however, neither the 
Veteran's non-psychiatric treating physician nor the nursing 
home administrator indicated that he had reviewed the 
pertinent evidence contained in the Veteran's claims folder, 
including his service personnel records and post-service 
treatment records.  Nor did either health care provider 
indicate that his diagnosis of PTSD was based on anything 
other than the statements of Veteran's spouse, i.e., the 
appellant. 

The Board acknowledges that, shortly before his death, the 
Veteran was found to exhibit symptoms consistent with a 
diagnosis of PTSD.  However, even when an unequivocal 
diagnosis of PTSD exists, service connection for PTSD is 
still not warranted in the absence of a confirmed military 
service stressor, unless the claimed stressor is related to 
combat and the evidence establishes that the appellant 
engaged in combat with the enemy.  As discussed above, this 
is not such a case.  Moreover, there is no evidence 
corroborating any stressor upon which a diagnosis of PTSD was 
based, and no evaluation by the examiner, either through an 
interview of the Veteran or via a review of his pertinent 
medical records, to substantiate a diagnosis of PTSD due to 
an in-service stressor.  To the contrary, that diagnosis was 
based solely on an unsubstantiated history as provided not by 
the Veteran, but by the Veteran's spouse, who was not in a 
position to corroborate any combat-related or non-combat 
stressor that the Veteran might have experienced.  A medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  Swann v. Brown, 5 Vet. 
App. 229 (1993) (medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458 (1993) (Board is not bound to accept 
physician's opinion when based exclusively on recitations of 
claimant).

The Board recognizes that the appellant herself believes that 
the Veteran had PTSD at the time of his death.  As a lay 
person, she is competent to describe what she observed, i.e., 
the Veteran's behavior or emotional state.  38 U.S.C.A. § 
1153(a) (West 2002); 38 C.F.R. § 3.303(a), 3.159(a) (2008); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, she is 
not competent to offer a medical opinion as to cause or 
etiology of the claimed disability, as there is no evidence 
of record that she has specialized medical knowledge in 
dealing with psychiatric disorders.  Routen v. Brown, 10 Vet. 
App. 183 (1997) (layperson is generally not capable of 
opinion on matter requiring medical knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The appellant's lay 
statements are not competent medical evidence as to a nexus 
between the Veteran's claimed PTSD and active service, or as 
to claimed continuity of symptomatology demonstrated after 
service.  

In summary, the Board acknowledges that the record reflects a 
diagnosis of PTSD at the time of the Veteran's death, but 
nevertheless finds that service connection for PTSD is not 
warranted because there is no credible supporting evidence 
that the Veteran served in combat or that any claimed in-
service stressor occurred.  In the absence of a verified 
stressor, the Board must reach the conclusion that, 
regardless of whether a PTSD diagnosis is appropriate in this 
case, the record is not sufficient to support the claim.  The 
Board is not required to accept an unsubstantiated diagnosis 
that the alleged PTSD had its origins in the Veteran's 
service.  Wood v. Derwinski, 1 Vet. App. 190 (1991); West v. 
Brown, 7 Vet. App. 70 (1994).  Absent credible supporting 
evidence that any claimed in-service stressors actually 
occurred, an essential element for a grant of service 
connection for PTSD is not established.

As the preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD for accrued 
benefits purposes, the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App. 128 (1997).

Service Connection for the Veteran's Cause of Death

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service connection may 
be granted on a presumptive basis for certain chronic 
diseases, including cardiovascular disorders, if they are 
shown to be manifest to a degree of 10 percent or more within 
one year following the Veteran's separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the Veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the Veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. § 
3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

To establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 
3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c). 

Here, the Veteran was not service connected for any 
disability during his lifetime. He died after a brief period 
of hospitalization in March 2004.  The cause of death was 
listed as pneumonia due to, or as a likely consequence, of 
Alzheimer's Dementia.  Additionally, coronary artery disease 
(CAD) was listed as a significant condition contributing the 
Veteran's death.

As noted above, the Veteran's service treatment records are 
unavailable.  His post-service treatment records reflect a 
history of CAD and related heart problems, including 
myocardial infarctions in 1972 and 1995.  The Veteran 
received ongoing medical treatment for those conditions and 
underwent heart surgery in 1993, 1995, and 2002.  As noted 
above, a January 2004 statement from the Veteran's private 
treating physician indicated that he had been recently 
diagnosed with Alzheimer's Dementia.  He subsequently 
developed the pneumonia that regrettably led to his death.  
Significantly, however, none of the medical providers who 
treated the Veteran for heart problems, Alzheimer's, or 
pneumonia indicated that those conditions were related to his 
period of service.  

The Veteran's post-service treatment records are negative for 
any diagnosis of CAD, Alzheimer's Dementia, or pneumonia, or 
related problems in service or within one year of separation 
from active duty.  Specifically, the post-service treatment 
records show that CAD was not diagnosed until the early 
1970s, more than 25 years after the Veteran left service, and 
that neither Alzheimer's nor pneumonia was diagnosed until 
the final year of his life, more than three decades later.  
In view of the lengthy period without evidence of treatment, 
there is no evidence of a continuity of symptomatology, and 
this weighs heavily against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

The Board has considered the appellant's assertions that the 
Veteran's death is related to his period of active service.  
Although the Board does not question the sincerity of her 
belief, as a lay person, she cannot provide the competent 
medical evidence necessary to establish a connection between 
the Veteran's death and his military service.  Espiritu.

The Board finds that evidence of record demonstrates that the 
Veteran's pneumonia, Alzheimer's Dementia, and CAD all 
developed many years after service and were not caused by any 
incident of service.  Those conditions, as noted above, are 
the only diseases listed in connection with his death.  Thus, 
even assuming that the Veteran had PTSD, as the appellant now 
claims, there is no competent clinical evidence linking that 
condition to his death.  

In sum, there is no competent medical evidence that relates 
the Veteran's cause of death to his service.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the Veteran's 
death, the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if 
the Veteran's death is service-connected, even though the 
Veteran died of non-service-connected causes, if the 
Veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the Veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the Veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the Veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318.

Here, the Veteran did not have service-connected disability 
that was continuously rated totally disabling for 10 or more 
years immediately preceding death.  Nor did he have any 
disability that was continuously rated totally disabling for 
at least five years from the date of his separation from 
service.  Indeed, he was not service connected for any 
disabilities during his lifetime.  Accordingly, the Board 
finds that the totally disabling requirement under 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 has not been met.  
Additionally, the Veteran was not a former prisoner of war 
who died after September 30, 1999.  Thus, the basic threshold 
criteria for entitlement to benefits under 38 U.S.C.A. § 1318 
are not met.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. 
Cir. 2008); Tarver v. Shinseki, No. 07-7119 (Fed. Cir. March 
5, 2009) (DIC claims filed on or after January 21, 2000, are 
not subject to hypothetical entitlement analysis). 

Additionally, the record does not show, nor does the 
appellant contend, that the criteria for entitlement to 
benefits under 38 U.S.C.A. § 1318 would have been met, but 
for clear and unmistakable error in any prior rating 
decision.  Therefore, the appellant's claim under 38 U.S.C.A. 
§ 1318 must be denied for lack of legal merit.  Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement);  Luallen v. Brown, 8 Vet. App. 92 
(1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).

In closing, the Board notes that in reaching this 
determination, it is sympathetic to the appellant's claims 
and does not wish in any way to diminish the Veteran's 
valorous and decorated World War II service.  However, the 
Board is precluded from granting the claims on an equitable 
basis and instead is constrained to follow the specific 
provisions of law.  See 38 U.S.C.A. § 7104(c) (West 2008). 


ORDER

Service connection for PTSD, for accrued benefits purposes, 
is denied.

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


